Opinion by
Judge Doyle,
This is an appeal by the Township of Ross (Township) from an order of the Court of Common Pleas of Allegheny County dismissing the Township’s exceptions to a decree nisi and permanently enjoining the Township from enforcing Ordinance No. 1438, a non-zoning ordinance which contains criminal sanctions for non-compliance. We affirm on the able, well-reasoned opinion of Judge Emil Narick published at D. & C. 3d (1984). Judge Narick held, in summary, that Ordinance 1438 (which provides, inter alia, that solid waste landfills permitted in the Township are subject to the Ordinance’s requirements with respect to air and noise pollution, hours of operation, vehicle maintenance, and fencing) is unconstitutional because the regulation of solid waste landfills has been preempted by the state under authority of the Solid Waste Management Act, Act of July 7, 1980, P.L. 380, 35 P.S. §§6018.101-6018.1003.
Order
Now, December 3, 1985, the order of the Court of Common Pleas of Allegheny County, dated July 31, 1984, is hereby affirmed.